DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 14 April 2022.  Claims 1-2,4-6,8-9,11-13,15-16 and 18-20 are pending.
Claim Objections
Claims 4-6 are objected to because of the following informalities:  Claims 4-6 are dependent on canceled claim 3. Examiner is  assuming the claims 4-6 depend from claim 1 to expedite examination. Appropriate correction is required.
Claims 11-13 are objected to because of the following informalities:  Claims 11-13 are dependent on canceled claim 10. Examiner is  assuming the claims 11-13 depend from claim 8 to expedite examination.  Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  Claims 18-20 are dependent on canceled claim 17.  Examiner is  assuming the claims 18-20 depend from claim 15 to expedite examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2,9,  and 16  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding claim 2,  lines 23-24  of claim 1 contain the limitation ” wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window”.  The same limitation is repeated in claim 2 without further limiting the subject matter of the claim upon which it depends. Claims 9 and 16 are rejected for similar reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chakraborty et al. (Hereinafter, Chakraborty, US 2006/0167760 A1).
Per claim 1, Chakraborty discloses a method for selectively display parts from In another exemplary embodiment of the invention, the UI is rendered using the spare parts catalog content to generate a component list for a user-selected machine or system. The component list comprises user-selectable components and subcomponents of the machine or system presented in a hierarchical tree structure.”), the method comprising:
importing  (paragraph [0085-0086]) a document (e.g.,  spare parts catalog  1407 for the selected machine unit as shown in Fig. 14B; paragraph [0087], “By way of example, FIG. 14B illustrates an exemplary GUI screen, which provides a user interface that is presented to a user once a machine unit is selected, to enable a user to commence navigation of the spare parts catalog for the selected machine unit. In particular, as depicted in FIG. 14B, the main content area (1401) displays an overview drawing (1404) of the selected machine unit (e.g., gas turbine), as well as information (1407) including customer name (e.g., "ACME"), the customer site (e.g., "XYZ Power Station") and the selected machine unitID (e.g., "800212").”) comprising …When a user selects a spare part component (step 510), an applet is loaded to support various functions such as reading the corresponding image and AIU files and other functions such as zooming, panning, hyperlinked navigation etc. (step 511). The applet processes user clicks/selections of content presented on the page. The image of the selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513)…” ), the document  publication comprising an illustrated parts breakdown (e.g.,  "turbine and compressor" design group (1408) as shown in Fig. 14C;  paragraph [0089], “For instance, FIG. 14C illustrates a GUI screen which displays spare parts assemblies of a selected design group, according to an exemplary embodiment of the invention. In particular, FIG. 14C is an exemplary GUI screen in which the main content section (1401) displays graphical illustrations of the selected "turbine and compressor" design group (1408) as well as individual graphical illustrations of constituent spare parts components of the turbine and compressor assembly (1408)…  “) ;
 identifying a first plurality of parts  “By way of example, FIG. 14B illustrates an exemplary GUI screen, which provides a user interface that is presented to a user once a machine unit is selected, to enable a user to commence navigation of the spare parts catalog for the selected machine unit. In particular, as depicted in FIG. 14B, the main content area (1401) displays an overview drawing (1404) of the selected machine unit (e.g., gas turbine), as well as information (1407) including customer name (e.g., "ACME"), the customer site (e.g., "XYZ Power Station") and the selected machine unitID (e.g., "800212"). “), wherein the first plurality of parts together form a first assembly (e.g., overview drawing (1404) of the selected machine unit (e.g., gas turbine) as shown in Fig. 14B; paragraph [0088], “ …In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “) ;
 identifying a second plurality of parts in the illustrated parts breakdown for the publication, wherein the second plurality of parts together form a second assembly (e.g.,  "turbine and compressor" design group (1408) as shown in Fig. 14C; paragraph [0089], “ For instance, FIG. 14C illustrates a GUI screen which displays spare parts assemblies of a selected design group, according to an exemplary embodiment of the invention. In particular, FIG. 14C is an exemplary GUI screen in which the main content section (1401) displays graphical illustrations of the selected "turbine and compressor" design group (1408) … “) ; 
generating the list of parts for the item based at least in part on the parts identified in the illustrated parts breakdown(paragraph [0090], “For instance, FIG. 14D illustrates a GUI screen which displays a graphical illustration of a selected spare part and a listing of spare parts associated with the selected spare part, according to an exemplary embodiment of the invention. In particular, FIG. 14D is an exemplary GUI screen in which the main content section (1401) displays a graphical illustration of a constituent "turbine stator" subcomponent of the main "turbine and compressor" component in the main content section (1401) together with a spare parts list (1410) associated with the selected subcomponent... “), wherein (a) the list of parts comprises the first plurality of parts and the second plurality of parts (e.g., "machine" section (1406) as shown in Fig. 14B; paragraph [0088], “.. In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components ... “; Examiner’s Note: The user can click on the "+" symbol in front of a displayed design group to view the first plurality of parts and the second plurality of parts.), (b) each part of the list of parts is associated with a textual description displayable in a first view pane in a hierarchical format(e.g., TOC section (1400) as shown in Fig. 14C  shows  a displayed textual description in a first view pane in a hierarchical format for machine 800212.), (c) each part of the list of parts is associated with an image displayable in a second view pane (e.g., main content section (1401) as shown Fig.  14C displays graphical illustrations of the selected "turbine and compressor" design group (1408); paragraph [0089] ), and (d) the textual description of each part of the list of parts is independently selectable to display or not display the corresponding image (paragraph [0088], “…  In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; paragraph [0089], “… In FIG. 14C, the user can navigate to any individual spare part of the turbine and compressor assembly (1408) by clicking/selecting a given component currently listed in the machine section (1406) of the TOC section (1400) of the displayed page, and the spare part assembly will be displayed together with a listing of the relevant spare parts. “; Examiner’s Note: As illustrated in Figs,14B-14D, the user can click on the  "+" symbol in front of a displayed textual description to view associated parts .) 
 providing a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (e.g., Fig. 14A; paragraph [0083], “FIG. 14A illustrates an exemplary GUI screen, which provides a user interface for selecting a customer site and UnitID, according to an exemplary embodiment of the invention. As depicted in FIG. 14A, after a valid user (e.g., Mr. Jones) logs in for (or on-behalf of) a given customer (e.g., ACME), a GUI screen having a TOC (table of contents) section (1400) and main content section (1401) is presented to the user ...”; Examiner’s Note: As described  in paragraph [0083] and shown in Fig. 14A, the user selects a machine part to cause the GUI screen in Fig. 14B to be displayed. ), wherein (a) the window comprises the (i) the list of parts (e.g., "machine" section (1406) as shown in Fig. 14B; paragraph [0088], “Moreover, the displayed page in FIG. 14B displays in the TOC section (1400), (i) a "functional" section (1405) that lists all the functions that a user can perform based on the user's access level and (ii) a "machine" section (1406) that lists the components of the machine unit under consideration in a hierarchical tree...” ), (ii) the textual descriptions for each of the parts of the first assembly (e.g., "machine" section (1406) as shown in Fig. 14B; Examiner’s Note: The machine section (1406) provides a textual description, i.e., name of the subparts that make the selected part.), and (iii) the textual descriptions for each of the parts of the second assembly (e.g., Fig. 14D illustrates the textual descriptions for each of the parts of the second assembly in area 1400), and (b) wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window The TOC maker module (230) generates a structurally organized hierarchical TOC XML file for the spare parts components of a given machine unit. The TOC maker module (230) receives the TOC file (204) generated by the document generator (200), the survey drawing AIU files generated by the AIU generator (210) and the hyperlinked spare parts catalogs (225) generated by the hyper linker module (220), and organizes the TOC (204) in a hierarchical fashion, which mirrors the relation among the spare parts...” paragraph [0088], “… In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; Examiner’s Note: As shown in Fig. 14D, first view pane for the "Turbine and Compressor" group is selected.  A second view pane group is listed hierarchically under the first view pane on a non-overlapping portion of area 1400 of the display. ); 
receiving input of a selection of the first assembly from … When a user selects a spare part component (step 510), an applet is loaded to support various functions such as reading the corresponding image and AIU files and other functions such as zooming, panning, hyperlinked navigation etc. (step 511) ...  “), wherein the selection , wherein 2 of 13 LEGAL02/40526227v2Appl. No. 17/028,159 Response dated March 9, 2021 selecting the first assembly automatically selects each part of the first assemblyThe applet processes user clicks/selections of content presented on the page. The image of the selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513). Moreover, the applet will load the spare parts table for the selected component (step 516) ...  “); and 
responsive to receiving the input of the selection of the first assembly (e.g., Steps 501 to 502  as shown in Fig. 5A; paragraph [0091], “ When the user submits a navigation request (step 501) a determination is made as to whether the navigation request is with respect to a function or a machine (step 502). As explained above with reference to the exemplary GUI screens of FIGS. 14B-14D, for example, a user can navigate to a machine component by clicking/selecting a given component in the hierarchical tree that is presented in machine section (1406) the TOC section (1400) of a displayed page. Moreover, a user can navigate by clicking/selecting a given function that is presented in functional section (1405) of the TOC section (1400) of the displayed page. “), providing each image associated with the first plurality of parts for the first assembly the second view pane of the window (e.g., Step 503 as shown in Fig. 5A; paragraph [0092], “When the user navigation request is for a machine component/subcomponent (e.g., the user selects a given component in the hierarchical tree), the system will obtain and display the appropriate diagram and spare parts table information in the main content section of the given page (step 503)…”);
 receiving input deselecting a first part of the first plurality of parts of the first assembly If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522) …” ; Examiner’s Note: The Examiner is interpreting “deselecting a first part of the first plurality of parts of the first assembly” as navigating from a first part of the first plurality of parts of the first assembly to a second part of the first plurality of parts of the first assembly.  As shown in Fig. 14C, selecting a part in the table area 1400 causes the corresponding image to be selected.); and 
responsive to receiving the input deselecting the first part of the first plurality of parts, causing removal of the first part from being displayed in the second view pane while still displaying each of the remaining parts of the first plurality of parts in the second view pane (e.g., Steps 521-524  as shown in Fig. 5B; paragraph [0096], “If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522). The image may be panned to bring the region of interest (associated with the AIU) in view inside the applet window (step 523) and the corresponding AIU is highlighted (step 524).”; Examiner’s  Note:  When the user selects a part in the table the view pans to the corresponding image and highlights the image.  Thus, the previous image is de-selected.). 
.  
Per claim 2, Chakraborty discloses the method of claim 1, wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window(paragraph [0061], “The TOC maker module (230) generates a structurally organized hierarchical TOC XML file for the spare parts components of a given machine unit. The TOC maker module (230) receives the TOC file (204) generated by the document generator (200), the survey drawing AIU files generated by the AIU generator (210) and the hyperlinked spare parts catalogs (225) generated by the hyper linker module (220), and organizes the TOC (204) in a hierarchical fashion, which mirrors the relation among the spare parts...” paragraph [0088], “… In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; Examiner’s Note: As shown in Fig. 14D, first view pane for the "Turbine and Compressor" group is selected.  A second view pane group is listed hierarchically under the first view pane on a non-overlapping portion of area 1400 of the display. ).  
Per claim 8,  Chakraborty discloses an apparatus for selectively display parts from interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (paragraph [0009], “In another exemplary embodiment of the invention, the UI is rendered using the spare parts catalog content to generate a component list for a user-selected machine or system. The component list comprises user-selectable components and subcomponents of the machine or system presented in a hierarchical tree structure.”), the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor (paragraph [0041]), cause the apparatus to:
import  (paragraph [0085-0086]) a document (e.g.,  spare parts catalog  1407 for the selected machine unit as shown in Fig. 14B; paragraph [0087], “By way of example, FIG. 14B illustrates an exemplary GUI screen, which provides a user interface that is presented to a user once a machine unit is selected, to enable a user to commence navigation of the spare parts catalog for the selected machine unit. In particular, as depicted in FIG. 14B, the main content area (1401) displays an overview drawing (1404) of the selected machine unit (e.g., gas turbine), as well as information (1407) including customer name (e.g., "ACME"), the customer site (e.g., "XYZ Power Station") and the selected machine unitID (e.g., "800212").”) comprising …When a user selects a spare part component (step 510), an applet is loaded to support various functions such as reading the corresponding image and AIU files and other functions such as zooming, panning, hyperlinked navigation etc. (step 511). The applet processes user clicks/selections of content presented on the page. The image of the selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513)…” ), the document  publication comprising an illustrated parts breakdown (e.g.,  "turbine and compressor" design group (1408) as shown in Fig. 14C;  paragraph [0089], “For instance, FIG. 14C illustrates a GUI screen which displays spare parts assemblies of a selected design group, according to an exemplary embodiment of the invention. In particular, FIG. 14C is an exemplary GUI screen in which the main content section (1401) displays graphical illustrations of the selected "turbine and compressor" design group (1408) as well as individual graphical illustrations of constituent spare parts components of the turbine and compressor assembly (1408)…  “) ;
 identify a first plurality of parts  “By way of example, FIG. 14B illustrates an exemplary GUI screen, which provides a user interface that is presented to a user once a machine unit is selected, to enable a user to commence navigation of the spare parts catalog for the selected machine unit. In particular, as depicted in FIG. 14B, the main content area (1401) displays an overview drawing (1404) of the selected machine unit (e.g., gas turbine), as well as information (1407) including customer name (e.g., "ACME"), the customer site (e.g., "XYZ Power Station") and the selected machine unitID (e.g., "800212"). “), wherein the first plurality of parts together form a first assembly (e.g., overview drawing (1404) of the selected machine unit (e.g., gas turbine) as shown in Fig. 14B; paragraph [0088], “ …In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “) ;
 identify a second plurality of parts in the illustrated parts breakdown for the publication, wherein the second plurality of parts together form a second assembly (e.g.,  "turbine and compressor" design group (1408) as shown in Fig. 14C; paragraph [0089], “ For instance, FIG. 14C illustrates a GUI screen which displays spare parts assemblies of a selected design group, according to an exemplary embodiment of the invention. In particular, FIG. 14C is an exemplary GUI screen in which the main content section (1401) displays graphical illustrations of the selected "turbine and compressor" design group (1408) … “) ; 
generate the list of parts for the item based at least in part on the parts identified in the illustrated parts breakdown(paragraph [0090], “For instance, FIG. 14D illustrates a GUI screen which displays a graphical illustration of a selected spare part and a listing of spare parts associated with the selected spare part, according to an exemplary embodiment of the invention. In particular, FIG. 14D is an exemplary GUI screen in which the main content section (1401) displays a graphical illustration of a constituent "turbine stator" subcomponent of the main "turbine and compressor" component in the main content section (1401) together with a spare parts list (1410) associated with the selected subcomponent... “), wherein (a) the list of parts comprises the first plurality of parts and the second plurality of parts (e.g., "machine" section (1406) as shown in Fig. 14B; paragraph [0088], “.. In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components ... “; Examiner’s Note: The user can click on the "+" symbol in front of a displayed design group to view the first plurality of parts and the second plurality of parts.), (b) each part of the list of parts is associated with a textual description displayable in a first view pane in a hierarchical format(e.g., TOC section (1400) as shown in Fig. 14C  shows  a displayed textual description in a first view pane in a hierarchical format for machine 800212.), (c) each part of the list of parts is associated with an image displayable in a second view pane (e.g., main content section (1401) as shown Fig.  14C displays graphical illustrations of the selected "turbine and compressor" design group (1408); paragraph [0089] ), and (d) the textual description of each part of the list of parts is independently selectable to display or not display the corresponding image (paragraph [0088], “…  In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; paragraph [0089], “… In FIG. 14C, the user can navigate to any individual spare part of the turbine and compressor assembly (1408) by clicking/selecting a given component currently listed in the machine section (1406) of the TOC section (1400) of the displayed page, and the spare part assembly will be displayed together with a listing of the relevant spare parts. “; Examiner’s Note: As illustrated in Figs,14B-14D, the user can click on the  "+" symbol in front of a displayed textual description to view associated parts .) 
 provide a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (e.g., Fig. 14A; paragraph [0083], “FIG. 14A illustrates an exemplary GUI screen, which provides a user interface for selecting a customer site and UnitID, according to an exemplary embodiment of the invention. As depicted in FIG. 14A, after a valid user (e.g., Mr. Jones) logs in for (or on-behalf of) a given customer (e.g., ACME), a GUI screen having a TOC (table of contents) section (1400) and main content section (1401) is presented to the user ...”; Examiner’s Note: As described  in paragraph [0083] and shown in Fig. 14A, the user selects a machine part to cause the GUI screen in Fig. 14B to be displayed. ), wherein (a) the window comprises the (i) the list of parts (e.g., "machine" section (1406) as shown in Fig. 14B; paragraph [0088], “Moreover, the displayed page in FIG. 14B displays in the TOC section (1400), (i) a "functional" section (1405) that lists all the functions that a user can perform based on the user's access level and (ii) a "machine" section (1406) that lists the components of the machine unit under consideration in a hierarchical tree...” ), (ii) the textual descriptions for each of the parts of the first assembly (e.g., "machine" section (1406) as shown in Fig. 14B; Examiner’s Note: The machine section (1406) provides a textual description, i.e., name of the subparts that make the selected part.), and (iii) the textual descriptions for each of the parts of the second assembly (e.g., Fig. 14D illustrates the textual descriptions for each of the parts of the second assembly in area 1400), and (b) wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window The TOC maker module (230) generates a structurally organized hierarchical TOC XML file for the spare parts components of a given machine unit. The TOC maker module (230) receives the TOC file (204) generated by the document generator (200), the survey drawing AIU files generated by the AIU generator (210) and the hyperlinked spare parts catalogs (225) generated by the hyper linker module (220), and organizes the TOC (204) in a hierarchical fashion, which mirrors the relation among the spare parts...” paragraph [0088], “… In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; Examiner’s Note: As shown in Fig. 14D, first view pane for the "Turbine and Compressor" group is selected.  A second view pane group is listed hierarchically under the first view pane on a non-overlapping portion of area 1400 of the display. ); 
receive input of a selection of the first assembly from … When a user selects a spare part component (step 510), an applet is loaded to support various functions such as reading the corresponding image and AIU files and other functions such as zooming, panning, hyperlinked navigation etc. (step 511) ...  “), wherein the selection , wherein 2 of 13 LEGAL02/40526227v2Appl. No. 17/028,159 Response dated March 9, 2021 selecting the first assembly automatically selects each part of the first assemblyThe applet processes user clicks/selections of content presented on the page. The image of the selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513). Moreover, the applet will load the spare parts table for the selected component (step 516) ...  “); and 
responsive to receiving the input of the selection of the first assembly (e.g., Steps 501 to 502  as shown in Fig. 5A; paragraph [0091], “ When the user submits a navigation request (step 501) a determination is made as to whether the navigation request is with respect to a function or a machine (step 502). As explained above with reference to the exemplary GUI screens of FIGS. 14B-14D, for example, a user can navigate to a machine component by clicking/selecting a given component in the hierarchical tree that is presented in machine section (1406) the TOC section (1400) of a displayed page. Moreover, a user can navigate by clicking/selecting a given function that is presented in functional section (1405) of the TOC section (1400) of the displayed page. “), providing each image associated with the first plurality of parts for the first assembly the second view pane of the window (e.g., Step 503 as shown in Fig. 5A; paragraph [0092], “When the user navigation request is for a machine component/subcomponent (e.g., the user selects a given component in the hierarchical tree), the system will obtain and display the appropriate diagram and spare parts table information in the main content section of the given page (step 503)…”);
 receive input deselecting a first part of the first plurality of parts of the first assembly If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522) …” ; Examiner’s Note: The Examiner is interpreting “deselecting a first part of the first plurality of parts of the first assembly” as navigating from a first part of the first plurality of parts of the first assembly to a second part of the first plurality of parts of the first assembly.  As shown in Fig. 14C, selecting a part in the table area 1400 causes the corresponding image to be selected.); and 
responsive to receiving the input deselecting the first part of the first plurality of parts, causing removal of the first part from being displayed in the second view pane while still displaying each of the remaining parts of the first plurality of parts in the second view pane (e.g., Steps 521-524  as shown in Fig. 5B; paragraph [0096], “If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522). The image may be panned to bring the region of interest (associated with the AIU) in view inside the applet window (step 523) and the corresponding AIU is highlighted (step 524).”; Examiner’s  Note:  When the user selects a part in the table the view pans to the corresponding image and highlights the image.  Thus, the previous image is de-selected.). 

Per claim 9, Chakraborty discloses the apparatus of claim 8, wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window(paragraph [0061], “The TOC maker module (230) generates a structurally organized hierarchical TOC XML file for the spare parts components of a given machine unit. The TOC maker module (230) receives the TOC file (204) generated by the document generator (200), the survey drawing AIU files generated by the AIU generator (210) and the hyperlinked spare parts catalogs (225) generated by the hyper linker module (220), and organizes the TOC (204) in a hierarchical fashion, which mirrors the relation among the spare parts...” paragraph [0088], “… In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; Examiner’s Note: As shown in Fig. 14D, first view pane for the "Turbine and Compressor" group is selected.  A second view pane group is listed hierarchically under the first view pane on a non-overlapping portion of area 1400 of the display. ).  
Per claim 15, Chakraborty discloses a non-transitory computer storage medium (paragraph [0041]) comprising instructions for selectively display parts from In another exemplary embodiment of the invention, the UI is rendered using the spare parts catalog content to generate a component list for a user-selected machine or system. The component list comprises user-selectable components and subcomponents of the machine or system presented in a hierarchical tree structure.”), the instructions being configured to cause one or more processors to at least perform operations configured to: 7 of 13 LEGAL02/40526227v2Appl. No. 17/028,159 Response dated March 9, 2021
import  (paragraph [0085-0086]) a document (e.g.,  spare parts catalog  1407 for the selected machine unit as shown in Fig. 14B; paragraph [0087], “By way of example, FIG. 14B illustrates an exemplary GUI screen, which provides a user interface that is presented to a user once a machine unit is selected, to enable a user to commence navigation of the spare parts catalog for the selected machine unit. In particular, as depicted in FIG. 14B, the main content area (1401) displays an overview drawing (1404) of the selected machine unit (e.g., gas turbine), as well as information (1407) including customer name (e.g., "ACME"), the customer site (e.g., "XYZ Power Station") and the selected machine unitID (e.g., "800212").”) comprising …When a user selects a spare part component (step 510), an applet is loaded to support various functions such as reading the corresponding image and AIU files and other functions such as zooming, panning, hyperlinked navigation etc. (step 511). The applet processes user clicks/selections of content presented on the page. The image of the selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513)…” ), the document  publication comprising an illustrated parts breakdown (e.g.,  "turbine and compressor" design group (1408) as shown in Fig. 14C;  paragraph [0089], “For instance, FIG. 14C illustrates a GUI screen which displays spare parts assemblies of a selected design group, according to an exemplary embodiment of the invention. In particular, FIG. 14C is an exemplary GUI screen in which the main content section (1401) displays graphical illustrations of the selected "turbine and compressor" design group (1408) as well as individual graphical illustrations of constituent spare parts components of the turbine and compressor assembly (1408)…  “) ;
 identify a first plurality of parts  “By way of example, FIG. 14B illustrates an exemplary GUI screen, which provides a user interface that is presented to a user once a machine unit is selected, to enable a user to commence navigation of the spare parts catalog for the selected machine unit. In particular, as depicted in FIG. 14B, the main content area (1401) displays an overview drawing (1404) of the selected machine unit (e.g., gas turbine), as well as information (1407) including customer name (e.g., "ACME"), the customer site (e.g., "XYZ Power Station") and the selected machine unitID (e.g., "800212"). “), wherein the first plurality of parts together form a first assembly (e.g., overview drawing (1404) of the selected machine unit (e.g., gas turbine) as shown in Fig. 14B; paragraph [0088], “ …In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “) ;
 identify a second plurality of parts in the illustrated parts breakdown for the publication, wherein the second plurality of parts together form a second assembly (e.g.,  "turbine and compressor" design group (1408) as shown in Fig. 14C; paragraph [0089], “ For instance, FIG. 14C illustrates a GUI screen which displays spare parts assemblies of a selected design group, according to an exemplary embodiment of the invention. In particular, FIG. 14C is an exemplary GUI screen in which the main content section (1401) displays graphical illustrations of the selected "turbine and compressor" design group (1408) … “) ; 
generate the list of parts for the item based at least in part on the parts identified in the illustrated parts breakdown(paragraph [0090], “For instance, FIG. 14D illustrates a GUI screen which displays a graphical illustration of a selected spare part and a listing of spare parts associated with the selected spare part, according to an exemplary embodiment of the invention. In particular, FIG. 14D is an exemplary GUI screen in which the main content section (1401) displays a graphical illustration of a constituent "turbine stator" subcomponent of the main "turbine and compressor" component in the main content section (1401) together with a spare parts list (1410) associated with the selected subcomponent... “), wherein (a) the list of parts comprises the first plurality of parts and the second plurality of parts (e.g., "machine" section (1406) as shown in Fig. 14B; paragraph [0088], “.. In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components ... “; Examiner’s Note: The user can click on the "+" symbol in front of a displayed design group to view the first plurality of parts and the second plurality of parts.), (b) each part of the list of parts is associated with a textual description displayable in a first view pane in a hierarchical format(e.g., TOC section (1400) as shown in Fig. 14C  shows  a displayed textual description in a first view pane in a hierarchical format for machine 800212.), (c) each part of the list of parts is associated with an image displayable in a second view pane (e.g., main content section (1401) as shown Fig.  14C displays graphical illustrations of the selected "turbine and compressor" design group (1408); paragraph [0089] ), and (d) the textual description of each part of the list of parts is independently selectable to display or not display the corresponding image (paragraph [0088], “…  In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; paragraph [0089], “… In FIG. 14C, the user can navigate to any individual spare part of the turbine and compressor assembly (1408) by clicking/selecting a given component currently listed in the machine section (1406) of the TOC section (1400) of the displayed page, and the spare part assembly will be displayed together with a listing of the relevant spare parts. “; Examiner’s Note: As illustrated in Figs,14B-14D, the user can click on the  "+" symbol in front of a displayed textual description to view associated parts .) 
 provide a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (e.g., Fig. 14A; paragraph [0083], “FIG. 14A illustrates an exemplary GUI screen, which provides a user interface for selecting a customer site and UnitID, according to an exemplary embodiment of the invention. As depicted in FIG. 14A, after a valid user (e.g., Mr. Jones) logs in for (or on-behalf of) a given customer (e.g., ACME), a GUI screen having a TOC (table of contents) section (1400) and main content section (1401) is presented to the user ...”; Examiner’s Note: As described  in paragraph [0083] and shown in Fig. 14A, the user selects a machine part to cause the GUI screen in Fig. 14B to be displayed. ), wherein (a) the window comprises the (i) the list of parts (e.g., "machine" section (1406) as shown in Fig. 14B; paragraph [0088], “Moreover, the displayed page in FIG. 14B displays in the TOC section (1400), (i) a "functional" section (1405) that lists all the functions that a user can perform based on the user's access level and (ii) a "machine" section (1406) that lists the components of the machine unit under consideration in a hierarchical tree...” ), (ii) the textual descriptions for each of the parts of the first assembly (e.g., "machine" section (1406) as shown in Fig. 14B; Examiner’s Note: The machine section (1406) provides a textual description, i.e., name of the subparts that make the selected part.), and (iii) the textual descriptions for each of the parts of the second assembly (e.g., Fig. 14D illustrates the textual descriptions for each of the parts of the second assembly in area 1400), and (b) wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window The TOC maker module (230) generates a structurally organized hierarchical TOC XML file for the spare parts components of a given machine unit. The TOC maker module (230) receives the TOC file (204) generated by the document generator (200), the survey drawing AIU files generated by the AIU generator (210) and the hyperlinked spare parts catalogs (225) generated by the hyper linker module (220), and organizes the TOC (204) in a hierarchical fashion, which mirrors the relation among the spare parts...” paragraph [0088], “… In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; Examiner’s Note: As shown in Fig. 14D, first view pane for the "Turbine and Compressor" group is selected.  A second view pane group is listed hierarchically under the first view pane on a non-overlapping portion of area 1400 of the display. ); 
receive input of a selection of the first assembly from … When a user selects a spare part component (step 510), an applet is loaded to support various functions such as reading the corresponding image and AIU files and other functions such as zooming, panning, hyperlinked navigation etc. (step 511) ...  “), wherein the selection , wherein 2 of 13 LEGAL02/40526227v2Appl. No. 17/028,159 Response dated March 9, 2021 selecting the first assembly automatically selects each part of the first assemblyThe applet processes user clicks/selections of content presented on the page. The image of the selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513). Moreover, the applet will load the spare parts table for the selected component (step 516) ...  “); and 
responsive to receiving the input of the selection of the first assembly (e.g., Steps 501 to 502  as shown in Fig. 5A; paragraph [0091], “ When the user submits a navigation request (step 501) a determination is made as to whether the navigation request is with respect to a function or a machine (step 502). As explained above with reference to the exemplary GUI screens of FIGS. 14B-14D, for example, a user can navigate to a machine component by clicking/selecting a given component in the hierarchical tree that is presented in machine section (1406) the TOC section (1400) of a displayed page. Moreover, a user can navigate by clicking/selecting a given function that is presented in functional section (1405) of the TOC section (1400) of the displayed page. “), providing each image associated with the first plurality of parts for the first assembly the second view pane of the window (e.g., Step 503 as shown in Fig. 5A; paragraph [0092], “When the user navigation request is for a machine component/subcomponent (e.g., the user selects a given component in the hierarchical tree), the system will obtain and display the appropriate diagram and spare parts table information in the main content section of the given page (step 503)…”);
 receive input deselecting a first part of the first plurality of parts of the first assembly If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522) …” ; Examiner’s Note: The Examiner is interpreting “deselecting a first part of the first plurality of parts of the first assembly” as navigating from a first part of the first plurality of parts of the first assembly to a second part of the first plurality of parts of the first assembly.  As shown in Fig. 14C, selecting a part in the table area 1400 causes the corresponding image to be selected.); and 
responsive to receiving the input deselecting the first part of the first plurality of parts, causing removal of the first part from being displayed in the second view pane while still displaying each of the remaining parts of the first plurality of parts in the second view pane (e.g., Steps 521-524  as shown in Fig. 5B; paragraph [0096], “If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522). The image may be panned to bring the region of interest (associated with the AIU) in view inside the applet window (step 523) and the corresponding AIU is highlighted (step 524).”; Examiner’s  Note:  When the user selects a part in the table the view pans to the corresponding image and highlights the image.  Thus, the previous image is de-selected.). 

Per claim 16, Chakraborty discloses the non-transitory computer storage medium of claim 15, wherein the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window(paragraph [0061], “The TOC maker module (230) generates a structurally organized hierarchical TOC XML file for the spare parts components of a given machine unit. The TOC maker module (230) receives the TOC file (204) generated by the document generator (200), the survey drawing AIU files generated by the AIU generator (210) and the hyperlinked spare parts catalogs (225) generated by the hyper linker module (220), and organizes the TOC (204) in a hierarchical fashion, which mirrors the relation among the spare parts...” paragraph [0088], “… In general, the "machine" section (1406) includes a hierarchical tree that depicts the relationship between components of the machine unit under consideration, which components are grouped by the survey drawings associated with the machine unit. The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., "Turbine and Compressor", "Combustion Chamber", "Lube Oil System", etc.). By clicking on the "+" symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group. “; Examiner’s Note: As shown in Fig. 14D, first view pane for the "Turbine and Compressor" group is selected.  A second view pane group is listed hierarchically under the first view pane on a non-overlapping portion of area 1400 of the display. ).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (Hereinafter, Chakraborty, US 2006/0167760 A1)  in view of in view of Watson (US 2003/0126129 A1).
Per claim 4, Chakraborty discloses the method of claim 1  (suggested amendment) but does not expressly disclose  the method  further comprising: 
receiving input of a selection of a supplier identifier for a particular part, wherein the selection of the supplier identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the supplier identifier: 
generating a preview window comprising data on a supplier associated with the  
    PNG
    media_image1.png
    13
    253
    media_image1.png
    Greyscale
 3 of 13 LEGAL02/40526227v2Appl. No. 17/028,159 Response dated March 9, 2021 providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.  

Watson discloses:
receiving input of a selection of a supplier identifier for a particular part ( e.g., manufacturer (2105) as shown in FIG. 21A; Examiner’s Note: The user  presses the requisition link (953) in Fig. 10 to cause input of a particular supplier), wherein the selection of the supplier identifier is performed by the user via the IETM viewer(Watson, e.g., IETM viewer 907 as shown in Fig. 10; paragraph [0131]); and 
responsive to receiving the input of the selection of the supplier identifier: generating a preview window (Watson, e.g., 2101) comprising data on a supplier associated with the supplier identifier (e.g., 2105) for the particular part (Watson, paragraph [0131], “…Once this button has been pressed a new order form window (2101) is opened as is shown in FIG. 21A. …  “), and providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., window 2101 as shown in Fig. 21A; paragraph [0131]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 4.
Per claim 5, Chakraborty discloses the method of claim 1  (suggested amendment) but does not expressly disclose the method  further comprising: 
receiving input of a selection of a part identifier for a particular part, wherein the selection of the part identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the part identifier:  programmatically searching the technical documentation of the item to identify search results comprising at least one of textual information and media content in which the part identifier appears, generating a preview window comprising the search results, and 
providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.

Watson discloses:
receiving input of a selection of a part identifier for a particular part, wherein the selection of the part identifier is performed by the user via the IETM viewer (Watson, paragraph [0108], “… If a user were to find a part and be unsure of what it is for, they could look up the part number on this list, click on the part, …  “); and 
responsive to receiving the input of the selection of the part identifier:  programmatically searching the technical documentation of the item to identify search results comprising at least one of textual information and media content in which the part identifier appears, generating a preview window comprising the search results(Watson, paragraph [0113]), and 
providing the preview window for display via the IETM viewer (Watson, paragraph [0108], “… and immediately be taken to a screen showing the part list (955) in lower window (905).  They could then click on the index number associated with that part in parts list (955) and be provided with the figure showing the part's placement as in figure (701). “), wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., fig (701) as shown in Fig. 10).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014 ])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 5.
Per claim 6, Chakraborty discloses the method of claim 1  (Examiner’s suggested amendment) but does not expressly disclose  the method  further comprising: 
receiving input of a selection of a particular maintenance procedure of the one or more selectable maintenance procedures for a particular part, wherein the selection of the particular maintenance procedure is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the particular maintenance procedure: generating a preview window comprising at least one of textual information and media content for the particular maintenance procedure; and 
providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.

Watson discloses:
receiving input of a selection of a particular maintenance procedure of the one or more selectable maintenance procedures for a particular part, wherein the selection of the particular maintenance procedure is performed by the user via the IETM viewer(Watson, paragraph [0107]; paragraph [0113]; paragraph [0115]); and 
responsive to receiving the input of the selection of the particular maintenance procedure: generating a preview window comprising at least one of textual information and media content for the particular maintenance procedure(Watson, paragraph [0107]; paragraph [0113]; paragraph [0115]); and 
providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., Fig. 10 illustrates providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window in window 901 when a user clicks on a part number index in window 907; paragraph [0113], “ …This figure can be made available because the user clicked on a figure number reference, or because the table of contents is associated to both the prose text and the related figure (e.g. clicking on a particular table of contents entry loads both a text and a picture file) or because a page of prose text (1005) is linked to a particular figure (e.g. by page number) where the figure originally appeared ….   “; paragraph [0117]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 6.
Per claim 11, Chakraborty discloses apparatus of claim 8, but does not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
receive input of a selection of a supplier identifier for a particular part, wherein the selection of the supplier identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the supplier identifier: 
generate a preview window comprising data on a supplier associated with the       providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.  


Watson discloses:
receive input of a selection of a supplier identifier for a particular part ( e.g., manufacturer (2105) as shown in FIG. 21A; Examiner’s Note: The user  presses the requisition link (953) in Fig. 10 to cause input of a particular supplier), wherein the selection of the supplier identifier is performed by the user via the IETM viewer(Watson, e.g., IETM viewer 907 as shown in Fig. 10; paragraph [0131]); and 
responsive to receiving the input of the selection of the supplier identifier: generating a preview window (Watson, e.g., 2101) comprising data on a supplier associated with the supplier identifier (e.g., 2105) for the particular part (Watson, paragraph [0131], “…Once this button has been pressed a new order form window (2101) is opened as is shown in FIG. 21A. …  “), and
 provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., window 2101 as shown in Fig. 21A; paragraph [0131]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014 ])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 11.
Per claim 12, Chakraborty discloses apparatus of claim 8, but does not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
receive input of a selection of a part identifier for a particular part, wherein the selection of the part identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the part identifier:  programmatically search the technical documentation of the item to identify search results comprising at least one of textual information and media content in which the part identifier appears, 
generate a preview window comprising the search results, and 
provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.

Watson discloses:
receive input of a selection of a part identifier for a particular part, wherein the selection of the part identifier is performed by the user via the IETM viewer (Watson, paragraph [0108], “… If a user were to find a part and be unsure of what it is for, they could look up the part number on this list, click on the part, …  “); and 
responsive to receiving the input of the selection of the part identifier:  programmatically search the technical documentation of the item to identify search results comprising at least one of textual information and media content in which the part identifier appears, generating a preview window comprising the search results(Watson, paragraph [0113]), and 
provide the preview window for display via the IETM viewer (Watson, paragraph [0108], “… and immediately be taken to a screen showing the part list (955) in lower window (905).  They could then click on the index number associated with that part in parts list (955) and be provided with the figure showing the part's placement as in figure (701). “), wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., fig (701) as shown in Fig. 10).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 12.
Per claim 13, Chakraborty discloses apparatus of claim 8, but does not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
receive input of a selection of a particular maintenance procedure of the one or more selectable maintenance procedures for a particular part, wherein the selection of the particular maintenance procedure is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the particular maintenance procedure: generating a preview window comprising at least one of textual information and media content for the particular maintenance procedure; and 
provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.
Watson discloses:
receive input of a selection of a particular maintenance procedure of the one or more selectable maintenance procedures for a particular part, wherein the selection of the particular maintenance procedure is performed by the user via the IETM viewer(Watson, paragraph [0107]; paragraph [0113]; paragraph [0115]); and 
responsive to receiving the input of the selection of the particular maintenance procedure: generate a preview window comprising at least one of textual information and media content for the particular maintenance procedure(Watson, paragraph [0107]; paragraph [0113]; paragraph [0115]); and 
provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., Fig. 10 illustrates providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window in window 901 when a user clicks on a part number index in window 907; paragraph [0113], “ …This figure can be made available because the user clicked on a figure number reference, or because the table of contents is associated to both the prose text and the related figure (e.g. clicking on a particular table of contents entry loads both a text and a picture file) or because a page of prose text (1005) is linked to a particular figure (e.g. by page number) where the figure originally appeared ….   “; paragraph [0117]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 13.
Per claim 18, Chakraborty discloses the non-transitory computer storage medium of claim 15  (Examiner suggested amendment) but does not expressly disclose wherein the instructions are configured to cause the one or more processors to at least perform operations configured to:
receiving input of a selection of a supplier identifier for a particular part, wherein the selection of the supplier identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the supplier identifier: 
generating a preview window comprising data on a supplier associated with the  
    PNG
    media_image1.png
    13
    253
    media_image1.png
    Greyscale
 3 of 13 LEGAL02/40526227v2Appl. No. 17/028,159 Response dated March 9, 2021 providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.  
Watson discloses:
receiving input of a selection of a supplier identifier for a particular part ( e.g., manufacturer (2105) as shown in FIG. 21A; Examiner’s Note: The user  presses the requisition link (953) in Fig. 10 to cause input of a particular supplier), wherein the selection of the supplier identifier is performed by the user via the IETM viewer(Watson, e.g., IETM viewer 907 as shown in Fig. 10; paragraph [0131]); and 
responsive to receiving the input of the selection of the supplier identifier: generating a preview window (Watson, e.g., 2101) comprising data on a supplier associated with the supplier identifier (e.g., 2105) for the particular part (Watson, paragraph [0131], “…Once this button has been pressed a new order form window (2101) is opened as is shown in FIG. 21A. …  “), and providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., window 2101 as shown in Fig. 21A; paragraph [0131]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 18.
Per claim 19, Chakraborty discloses the non-transitory computer storage medium of claim 17 15  (Examiner suggested amendment), but does not expressly disclose wherein the instructions are configured to cause the one or more processors to at least perform operations configured to:
receive input of a selection of a part identifier for a particular part, wherein the selection of the part identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the part identifier:  programmatically search the technical documentation of the item to identify search results comprising at least one of textual information and media content in which the part identifier appears, generate a preview window comprising the search results, and 
provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.

Watson discloses:
receive input of a selection of a part identifier for a particular part, wherein the selection of the part identifier is performed by the user via the IETM viewer (Watson, paragraph [0108], “… If a user were to find a part and be unsure of what it is for, they could look up the part number on this list, click on the part, …  “); and 
responsive to receiving the input of the selection of the part identifier:  programmatically searching the technical documentation of the item to identify search results comprising at least one of textual information and media content in which the part identifier appears, generating a preview window comprising the search results(Watson, paragraph [0113]), and 
provide the preview window for display via the IETM viewer (Watson, paragraph [0108], “… and immediately be taken to a screen showing the part list (955) in lower window (905).  They could then click on the index number associated with that part in parts list (955) and be provided with the figure showing the part's placement as in figure (701). “), wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., fig (701) as shown in Fig. 10).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014 ])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 19.
Per claim 20, Chakraborty discloses the non-transitory computer storage medium of claim 17 15  (Examiner suggested amendment), but does not expressly disclose wherein the instructions are configured to cause the one or more processors to at least perform operations configured to:
receive input of a selection of a particular maintenance procedure of the one or more selectable maintenance procedures for a particular part, wherein the selection of the particular maintenance procedure is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the particular maintenance procedure: generating a preview window comprising at least one of textual information and media content for the particular maintenance procedure; and 
provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window.
Watson discloses:
receive input of a selection of a particular maintenance procedure of the one or more selectable maintenance procedures for a particular part, wherein the selection of the particular maintenance procedure is performed by the user via the IETM viewer(Watson, paragraph [0107]; paragraph [0113]; paragraph [0115]); and 
responsive to receiving the input of the selection of the particular maintenance procedure: generating a preview window comprising at least one of textual information and media content for the particular maintenance procedure(Watson, paragraph [0107]; paragraph [0113]; paragraph [0115]); and 
provide the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Watson, e.g., Fig. 10 illustrates providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window in window 901 when a user clicks on a part number index in window 907; paragraph [0113], “ …This figure can be made available because the user clicked on a figure number reference, or because the table of contents is associated to both the prose text and the related figure (e.g. clicking on a particular table of contents entry loads both a text and a picture file) or because a page of prose text (1005) is linked to a particular figure (e.g. by page number) where the figure originally appeared ….   “; paragraph [0117]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive electronic reference materials generation device of Watson with the electronic business application of Chakraborty for  allowing for the rapid conversion of paper or plain-text documents into interactive electronic documents in order to reduce man-hours as suggested by Watson(paragraph [0014])
Therefore, it would have been obvious to one of ordinary skill in the art
to combine the teachings of Chakraborty and Watson to obtain the invention as specified in claim 20.
Response to Arguments
Rejection of Independent Claims 1, 8, and 15
Applicant’s arguments with respect to claims  1, 8 , and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Claims 1,8, and 15  are  rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chakraborty et al. (Hereinafter, Chakraborty, US 2006/0167760 A1).  Accordingly, claims 1,8, and 15 are not patentable.
Rejection of Dependent Claims 2, 4-6, 9, 11-13, 16, and 18-20
Dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 depend from independent claims 1, 8, and 15, respectively and include all of the recitations of the rejected base claim and any intervening claims. Accordingly, for this reason and for the reasons stated above with respect to independent claims 1, 8, and 15, dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 are not patentable.
In summary, the rejection of claims 1-2,4-6,8-9,11-13,15-16 and 18-20 is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173